On Petition for Rehearing.
Howard, J.
In the petition for a rehearing of this case, it is said that since the levy and collection of the •dog tax herein certain populous parts of Center township have been annexed to the city of Indianapolis, and, perhaps, to other municipal corporations in said township; and that it would therefore be unjust now to divide the surplus dog fund in the hands of the township trustee in proportion to the school population of the several school corporations in the township, as they now •exist; and we are referred to Zartman, Tr., v. State, ex rel., 109 Ind. 360, as illustrating the equity that •ought to be observed in this case.
We are in entire accord with the justice shown in the «decision referred to; but we do not think the decision of the court in the case at bar contemplates any such inequitable distribution as apprehended by counsel. The township trustee should distribute to each of such school corporations, including his own, their pro rata share of the surplus dog fund in his hands, in proportion to the school population in each corporation at the several times when the fund should have been distributed to them by him.
The petition is overruled.